United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
New Orleans, LA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1797
Issued: May 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 25, 2010 appellant filed a timely appeal from February 25 and June 4, 2010
merit decisions of the Office of Workers’ Compensation Programs denying her emotional
condition claim. The Board docketed the appeal as No. 10-1797.
The Board has reviewed the evidence on appeal and finds that the case is not in posture
for decision. On February 25, 2010 the Office denied appellant’s emotional condition claim. It
found that she had not established any compensable factors of employment. The Office
determined that appellant had not factually established her allegations that her pay changed or
that she performed supervisory duties.
On March 4, 2010 appellant timely requested reconsideration and submitted additional
evidence, including copies of pay stubs and witness statements.1 By decision dated June 4, 2010,
the Office denied modification of its February 25, 2010 decision. It noted that she had submitted
a reconsideration request and additional evidence on March 1, 2010. The Office summarized the
allegations set forth by appellant in her initial statement, which was submitted prior to the
February 25, 2010 decision. It further reviewed the response to that statement submitted by her
1

In a statement received February 26, 2010, Lauren Moore, a former time and attendance clerk, related that she
received a telephone call from a manager instructing her to retroactively revoke appellant’s high level authorization
and pay level. In a statement received March 5, 2010, Eugene Bart, a coworker, related that appellant performed
timekeeping responsibilities when she was an acting supervisor.

supervisor, Vickie Schnuerer, on January 21, 2010. After paraphrasing the two statements, the
Office determined that appellant had not factually established an injury in the performance of
duty. It cited to clear evidence of error language, relevant to untimely requests for
reconsideration. The Office did not discuss the evidence submitted by appellant in support of her
request for reconsideration or provide any explanation for its finding.
The Board finds that the Office did not make adequate findings of fact regarding the
claimed employment factors and did not provide sufficient reasoning for concluding that she did
not establish any compensable work factors. The Office is required to make findings of fact and
a statement of reasons regarding the material facts of the case.2 Its findings should be
sufficiently detailed so that the claimant can understand the reasoning behind the decision.3 The
Office’s failure to analyze the evidence submitted on reconsideration and explain the basis for its
conclusion that appellant did not establish any compensable work factors precludes the Board’s
review of this decision. The case is, therefore, remanded for the Office to make detailed findings
regarding appellant’s allegations, in conformance with its regulations and Board precedent.
After such development as it deems necessary, it should issue an appropriate decision on the
emotional condition claim.
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 4 and February 25, 2010 are set aside and the case is
remanded for further proceedings consistent with this opinion of the Board.
Issued: May 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

20 C.F.R. § 10.126; Beverly Dukes, 46 ECAB 1014 (1995).

3

See Paul M. Colosi, 56 ECAB 294 (2005).

2

